FILED
                           NOT FOR PUBLICATION
                                                                               JUL 13 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


EL DORADO COMMUNITY SERVICE                      No.     17-55134
CENTER,
                                                 D.C. No.
              Plaintiff-Appellant,               2:15-cv-07998-JFW-MRW

 v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES, a
municipal corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted July 11, 2018**
                               Pasadena, California

Before: FISHER,*** WATFORD, and FRIEDLAND, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
                                                                            Page 2 of 4
      1. The district court correctly held that El Dorado Community Service

Center failed to adequately plead any of its claims under 42 U.S.C. § 1983.

      First, the district court properly dismissed El Dorado’s procedural due

process and takings claims. The Supreme Court has held that a “common law

breach of contract claim provides adequate process for the deprivation of a

property right derived from a contract, unless the deprivation constitutes a denial of

a present entitlement.” DeBoer v. Pennington, 287 F.3d 748, 749–50 (9th Cir.

2002) (discussing Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189 (2001)). El

Dorado was not denied a present entitlement here. Like the plaintiff in Lujan, El

Dorado “has only a claim that it [complied] with [the] terms [of a government

contract] and therefore that it is entitled to be paid in full.” Lujan, 532 U.S. at 196.

Thus, even if we assume that El Dorado has a constitutionally protected property

interest, its interest is “fully protected by an ordinary breach-of-contract suit.” Id.

El Dorado also does not have a cognizable takings claim because it has not sought

compensation through a state breach-of-contract suit and been denied just

compensation. See Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, 473 U.S. 172, 194–95 (1985).

      Second, the district court properly dismissed El Dorado’s equal protection

claim. Even if the class-of-one theory applies here, see Village of Willowbrook v.
                                                                            Page 3 of 4
Olech, 528 U.S. 562, 564–65 (2000), El Dorado did not plead sufficient facts to

state a claim under that theory. In its First Amended Complaint, El Dorado

supported its allegation that the County of Los Angeles treated it differently from

similarly situated medical service providers with only one conclusory statement. It

did not, for example, point to any specific similarly situated medical service

providers and attempt to show that the County had paid them more. Nor did El

Dorado plead sufficient facts to support its claim that there was no rational basis

for the alleged difference in the County’s treatment.

      Finally, the district court properly dismissed El Dorado’s substantive due

process claim. Contractual rights are not fundamental rights under the substantive

due process framework. Cf. Washington v. Glucksberg, 521 U.S. 702, 720 (1997);

Franceschi v. Yee, 887 F.3d 927, 937 (9th Cir. 2018). Therefore, only rational

basis review applies. Franceschi, 887 F.3d at 939. El Dorado did not plead

sufficient facts to support its claim that the County’s alleged failure to pay for

some of its medical services was irrational.

      2. The district court properly dismissed El Dorado’s § 1983 claims without

leave to amend. We agree with the district court that “further amendment would be

futile.” Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir.

1987). On appeal, El Dorado “has failed to set forth any facts which [it] could add
                                                                             Page 4 of 4
to save [its] complaint.” In re Silicon Graphics Inc. Securities Litigation, 183 F.3d

970, 991 (9th Cir. 1999), abrogated on other grounds by Tellabs, Inc. v. Makor

Issues and Rights, Ltd., 551 U.S. 308 (2007).

      3. The district court did not err in declining to exercise supplemental

jurisdiction and in dismissing El Dorado’s state law claims without prejudice.

When all federal claims have been properly dismissed, as El Dorado’s § 1983

claims have been here, a district court should usually decline to exercise

supplemental jurisdiction over remaining state law claims. Carnegie-Mellon

University v. Cohill, 484 U.S. 343, 350 n.7 (1988).

      AFFIRMED.